Citation Nr: 1216376	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  09-13 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

A hearing was held on March 22, 2012, by means of video conferencing equipment with the appellant in Denver, Colorado, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus had its onset in service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

As the claim for service connection for tinnitus is being granted, the decision is favorable to the Veteran and therefore there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for tinnitus.

During the pendency of the appeal, the Veteran has consistently reported that his tinnitus began during his period of active military service.  In a private treatment record dated in September 1996, many years before the Veteran filed his claim for disability benefits, it was noted that the Veteran's hearing loss and tinnitus apparently dated back to his years in the military with little change since then.      

The evidence of record reveals that the Veteran has a current diagnosis of tinnitus.  See April 2010 VA examination report.  

With respect to an in-service injury or disease, the Veteran has reported that he was exposed to noise during his service in Vietnam.  The DD Form 214 shows that the Veteran's military occupational specialty (MOS) was pay specialist.  However, the Veteran has detailed his exposure to noise during active service.  In a May 2010 statement, the Veteran explained that when he was in Vietnam, he pulled perimeter guard duty an average of every third night for a year and often fired M-16s, M-60 machine guns, and M-79 grenade launchers.  During his video conference hearing, the Veteran testified again that he fired his M-16, M-79 grenade launcher, and an M-60 machine gun several times a week.  The record confirms that the Veteran did serve in Vietnam.  Despite the Veteran's MOS, the Board finds that the Veteran is competent and credible to attest to his experiences during active service and that he was exposed to noise.  See Layno, Rucker, Charles and Cartwright, supra.  Therefore, the Board finds it likely that the Veteran was exposed to acoustic trauma and thereby concedes such exposure.  

Thus, the remaining issue is whether the Veteran's tinnitus had its onset in active service or is otherwise etiologically related to an in-service disease or injury.  In reviewing the claims file, there is positive and negative medical evidence as to whether the Veteran's tinnitus had its onset in active service.  

The negative evidence consists of the April 2010 VA examination.  The Veteran reported a history of tinnitus that began during his active service in Vietnam.  The Veteran reported exposure to small and heavy weapons.  It was noted that the Veteran had a current complaint of tinnitus.  The examiner listed a diagnosis of tinnitus.  The examiner opined that the Veteran did not have hearing damage while in service and his reported tinnitus was less likely as not caused by or a result of noise exposure while in service.  

The October 2011 private audiological evaluation shows that the available records were reviewed.  The Veteran reported that he had constant tinnitus.  The audiologist stated that the Veteran had a significant history of loud noise exposures that have occurred only during his military enlistment.  These include, but were not limited to, exposures to an M-16 rifle, M-79 grenade launcher, M-16 machine gun, M-42 Duster/M-41 tank with an open turret mounting twin 40 mm. anti-aircraft guns, to which he was exposed as a result of his duty assignments.  As with all military personnel, especially during that period of time and before, protective ear equipment was never routinely used or available.  The audiologist noted that it was important that the Veteran had never been exposed to loud noise either on the job or recreationally either before or since being discharged from the military.  The Veteran reported being aware of tinnitus after exposures to the various military noise sources referenced above.  This was also referenced and reported to others during the time of his military enlistment and also at a University Clinic where he was previously evaluated, but such records are apparently unavailable.  Despite the absence of such documentation, it was his clinical opinion that there was a greater than 51% probability, that his hearing loss and tinnitus was more probable than not a direct result of loud noise exposures encountered during his military enlistment.  

The April 2009 letter from a private audiologist, B.D.S., noted that the Veteran was complaining of bilateral high pitched tinnitus that he indicated had been present since his release from the armed services in Vietnam.  He felt that his hearing loss and tinnitus had been constant since that time.  The impression was listed as bilateral subjective tinnitus.  B.D.S. explained that the Veteran's excessive noise levels experienced in combat, mainly being a gunner and loader on an M42 "Duster" tank with twin 40 mm. antiaircraft guns, was certainly sufficient to have caused this degree of hearing loss and tinnitus.  

In addition, the Veteran's ex-wife submitted a lay statement dated in July 2008.  J.K.A. stated that she first met the Veteran in June 1970, a few weeks after his return from Vietnam.  She stated that they were married from September 25, 1971 to January 25, 1979.  She reported that the Veteran discussed that he was a payroll clerk during his service in Vietnam and that after his regular daily payroll duty, the Veteran and other clerks stood watch on the compound periphery and was exposed to heavy gunfire and explosives without hearing protection.  From that time on, the Veteran reported constant ringing in his ears.  She stated that he made numerous trips to the Student Health Center of the University of Arizona in Tucson, where he was diagnosed with tinnitus.  

In light of the above, the Board finds that the evidence is in equipoise as to whether the Veteran's tinnitus had its onset in active service.  First, the Board finds that the Veteran's statements and those of his ex-wife are competent.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  Tinnitus is subjective and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, there is nothing to question the credibility of the Veteran and his ex-wife regarding the presence of tinnitus since active service.  Indeed, the Veteran's ex-wife's statement is persuasive as she met the Veteran immediately after his separation from service and reported that the Veteran was diagnosed with tinnitus shortly after service (although such records are not available).  In addition, the Board finds that the October 2011 private audiological evaluation is persuasive as the audiologist reviewed the evidence of record and opined that there was a greater than 51% probability that his hearing loss and tinnitus was more probable than not a direct result of loud noise exposures encountered during his military enlistment.  Therefore, the Board concludes that evidence for and against the claim for service connection for tinnitus is at least in approximate balance.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran and grant service connection for tinnitus.            38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for tinnitus is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


